Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/20/2019. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 01/29/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2019, 07/10/2020 and 09/29/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 12/20/2019 are accepted as part of the formal application.

Abstract Objection
The abstract is objected to because it contains more than 150 words in length.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 11,
The recitation “the at least one vertical sidewall” in line 2 considered indefinite because it does not have an antecedent basis. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 and 11-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20180241115), hereinafter Cho.

Regarding claim 1,
Cho discloses an electronic device (an electronic device 700, Fig 7) comprising:
1, Fig 7) facing in a first direction (a +z direction, Fig 7), a second plate (a second transparent member TM7002, Fig 7) facing in a second direction (a –z direction, Fig 7) opposite to the first direction, and a side surface member (a side transparent member TM700SIDE, Fig 7) surrounding at least part of a space between the first and second plates (Fig 7);
a printed circuit board (a printed circuit board 760, Fig 7) comprising a first surface (a first surface S7601, Fig 7) facing in the first direction and a second surface (a second surface S7602, Fig 7) facing in the second direction, the printed circuit board being disposed in the housing;
an antenna module (an antenna radiator 745, Fig 7; paragraph [0093]) disposed on the first surface of the printed circuit board and adjacent to the side surface member, forming a first gap therewith (a first gap G1, Fig 7);
a dielectric structure (a molding structure M700 comprising support structures 740 and 750, Fig 7; paragraph [0065]) comprising a seating portion (an insulator 752, Fig 7) to have the antenna module mounted thereon.
Cho does not explicitly teach the antenna module being configured to radiate an antenna beam in a third direction which is perpendicular to the first and second directions, a wireless communication circuit electrically connected with the antenna module, and configured to transmit or receive a signal having a frequency between 3 gigahertz (GHz) and 100 GHz; and the dielectric structure configured to form the antenna beam to be radiated toward an outside of the housing in the third direction.
However, Cho teaches the conductive structure 741 of the antenna radiator 745 extends in horizontal direction (the horizontal direction is in +x direction, Fig 7; paragraph [0095]); a conductive member formed on at least a part of the support member, and configured to receive a radio signal (paragraph [0011]); and the antenna radiators mounted on the housing may be used as a first Wi-Fi, a second Wi-Fi, Bluetooth, NFC, wireless charging, MST, and/or GPS antennas, etc. (paragraph [0005]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna module being configured to radiate an antenna beam in a third direction perpendicular to first and 
[AltContent: arrow][AltContent: textbox (M700)][AltContent: arrow][AltContent: textbox (G1)][AltContent: textbox (S7602)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S7601)][AltContent: arrow][AltContent: textbox (TM700SIDE)][AltContent: arrow][AltContent: textbox (TM7002)][AltContent: textbox (TM7001)][AltContent: arrow][AltContent: textbox (H700)][AltContent: arrow][AltContent: textbox (+y)][AltContent: oval][AltContent: textbox (+x)][AltContent: arrow][AltContent: arrow][AltContent: textbox (+z)][AltContent: textbox (Cho (US 20180241115))]
    PNG
    media_image1.png
    679
    773
    media_image1.png
    Greyscale

Regarding claim 3,
Cho as modified discloses the claimed invention, as discussed in claim 1.
Cho teaches the third direction faces toward the outside of the housing from the antenna module (Fig 7).



Cho as modified discloses the claimed invention, as discussed in claim 1.
Cho teaches the dielectric structure comprises a support member (the support structure 750 is a support member) of an injection molding material.

Regarding claim 7,
Cho as modified discloses the claimed invention, as discussed in claim 6.
Cho teaches the support member is disposed on the first surface of the printed circuit board to have the antenna module seated thereon (Fig 7).

Regarding claim 11,
Cho as modified discloses the claimed invention, as discussed in claim 6.
Cho teaches the support member further comprises a release prevention protrusion (the conductive structure 761 is a release prevention protrusion, Fig 7) formed on the at least one vertical sidewall (a vertical wall W750VERT, Fig 7), and wherein the release prevention protrusion protrudes in a fourth direction (a +y direction, Fig 7) which is perpendicular to the first, second, and third directions.

Regarding claim 12,
Cho as modified discloses the claimed invention, as discussed in claim 1.
Cho teaches at least one peripheral metal structure (an end 852a, Fig 8C) formed in the second direction of the printed circuit board.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20180241115), hereinafter Cho, in view of Maltsev et al (US 20140203969), hereinafter Maltsev.

Regarding claim 2,
Cho as modified discloses the claimed invention, as discussed in claim 1.
Cho does not teach the antenna module comprises at least one antenna array configured to support communication of a frequency band of 20 GHz or higher.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one antenna array being configured to support communication of a frequency band of 20 GHz or higher in Cho as modified, as taught by Maltsev, in order to provide an antenna having capability of steering the beam within a relatively large angle.






 

[AltContent: textbox (Maltsev (US 20140203969))]
    PNG
    media_image2.png
    865
    775
    media_image2.png
    Greyscale



Allowable Subject Matter
1.	Claims 4-5, 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 4, the pertinent prior art does not adequately teach or suggest the claimed features “the dielectric structure contacts the first surface of the 
Dependent claim 5 is considered to be allowable by virtue of its dependency on claim 4.
Regarding dependent claim 8, the pertinent prior art does not adequately teach or suggest the claimed features “the support member comprises a base; and at least one vertical sidewall extended along a circumference of the base to surround the circumference, and protruding from the circumference of the base in the first direction”.
Dependent claims 9-10 are considered to be allowable by virtue of their dependencies on claim 8.
Regarding dependent claim 13, the pertinent prior art does not adequately teach or suggest the claimed features “the peripheral metal structure comprises a subscriber identity module (SIM) card socket device disposed on the second surface of the printed circuit board and having at least a portion formed with a metallic material; and an internal support structure having at least a portion formed with a metallic material and configured to support the printed circuit board”.
Dependent claims 14-15 are considered to be allowable by virtue of their dependencies on claim 13.

2.	Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 16, prior art of record or most closely prior art fails to disclose, “a first peripheral metal structure configured to connect a seated subscriber identity module (SIM) card to the printed circuit board; and a second peripheral metal structure disposed in parallel with and between the first peripheral metal structure and the second plate”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cho (US 20180241115), Cuschieri (US 20090296527) and Jeon (US 20170214132). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Cho, Cuschieri and Jeon to include features of claim 16.



Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845